        Case 16-10308-TPA                          Doc        Filed 10/15/19 Entered 10/15/19 17:44:37                           Desc Main
                                                              Document      Page 1 of 5
 Fill in this information to identify the case:

 Debtor 1              Stuart Blaine Holler

 Debtor 2              Tracey Lynn Holler___
 (Spouse, if filing)


 United States Bankruptcy Court for the:      Western District of Pennsylvania
                                                                                 (State)
 Case number           16-10308-TPA




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                            12/15
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


   Name of creditor:            Quicken Loans Inc.                                  Court claim no. (if known): 3-1
   Last 4 digits of any number you use to                                           Date of payment change:
   identify the debtor's account:                           9238                    Must be at least 21 days after date    12/01/2019
                                                                                    of this notice

                                                                                    New total payment:                      $ 997.15
                                                                                    Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?

            No
            Yes.            Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
                            Describe the basis for the change. If a statement is not attached, explain why: ___________________________
                            __________________________________________________________________________________________
                        Current escrow payment:           $ 226.04 New escrow payment:            $ 223.43

Part 2:        Mortgage Payment Adjustment

 2.     Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
        variable-rate account?

            No
            Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
                        not attached, explain why: ___________________________________________________________________
                __________________________________________________________________________________________
                   Current interest rate             _____________%        New interest rate: ___________%

                       Current principal and interest payment: $ _______________ New principal and interest payment: $___________


Part 3:         Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

            No
            Yes.        Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                        agreement. (Court approval may be required before the payment change can take effect.)
                        Reason for change: ________________________________________________________________________________
                       Current mortgage payment: $ ___________           New mortgage payment: $ __________




Official Form 410S1                                                  Notice of Mortgage Payment Change                                   page 1
       Case 16-10308-TPA                        Doc        Filed 10/15/19 Entered 10/15/19 17:44:37                        Desc Main
                                                           Document      Page 2 of 5
Debtor 1           Stuart Blaine Holler                                        Case number (if known) 16-10308-TPA
                   First Name     Middle Name       Last Name



Part 4:         Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.
    Check the appropriate box:
             I am the creditor.
             I am the creditor's attorney or authorized agent.

    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information, and reasonable belief:




    /s/Steven Kelly                                                                    Date   October 15, 2019
    Signature



    Print:              Steven Kelly, Bar ID# 308573                                   Title: Attorney for Creditor
                        First Name                  Middle Name    Last Name



    Company             Stern & Eisenberg, P.C.


    Address             1581 Main Street, Suite 200 The Shops at Valley Square
                        Number             Street
                        Warrington, PA 18976
                        City                                       State         ZIP Code


Contact phone 215-572-8111                       Email    skelly@sterneisenberg.com




Official Form 410S1                                               Notice of Mortgage Payment Change                                page 2
      Case 16-10308-TPA                  Doc           Filed 10/15/19 Entered 10/15/19 17:44:37     Desc Main
                                                       Document      Page 3 of 5
                                                       CERTIFICATE OF SERVICE
             I HEREBY CERTIFY THAT A COPY OF THE FOREGOING NOTICE OF P AYMENT C HANGE WAS
SERVED ELECTRONICALLY THROUGH THE COURT'S ECF SYSTEM AT THE E-MAIL ADDRESS REGISTERED WITH
THE COURT ON THIS DATE TO THE FOLLOWING:

DATE:        October 15, 2019

Daniel P. Foster                                                       Ronda J. Winnecour
PO Box 966                                                             Suite 3250, USX Tower
Meadville, PA 16335                                                    600 Grant Street
dan@mrdebtbuster.com                                                   Pittsburgh, PA 15219
Counsel for Debtor                                                     cmecf@chapter13trusteewdpa.com
                                                                       Bankruptcy Trustee

U.S. TRUSTEE
Liberty Center
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222
ustpregion03.pi.ecf@usdoj.gov
US Trustee

and by standard first class mail postage prepaid to:

Stuart Blaine Holler
78 Lake Road
Mercer, PA 16137

Tracey Lynn Holler
78 Lake Road
Mercer, PA 16137
Debtor(s)

                                                                  Respectfully submitted:
                                                              By: /s/ Steven Kelly, Esquire
                                                                  Steven Kelly, Bar No: 308573
                                                                  Stern & Eisenberg, P.C.
                                                                  1581 Main Street, Suite 200
                                                                  The Shops at Valley Square
                                                                  Warrington, PA 18976
                                                                  skelly@sterneisenberg.com
                                                                  Phone: 215-572-8111
                                                                  Fax: (215) 572-5025
                                                                  Counsel for Movant




Official Form 410S1                                        Notice of Mortgage Payment Change                page 3
Case 16-10308-TPA   Doc   Filed 10/15/19 Entered 10/15/19 17:44:37   Desc Main
                          Document      Page 4 of 5
Case 16-10308-TPA   Doc   Filed 10/15/19 Entered 10/15/19 17:44:37   Desc Main
                          Document      Page 5 of 5
